FILED

UNITED STATES DISTRICT COURT   w
FOR THE DISTRICT OF CCLUMBIA
Clerk, U.S. Dlstrict & Bankruptcy

David M_ young ) Gourts for the Qistrict at columbia

Plaintiff, § .
v. j Civil Action No. 13-1044 (UNA)

Eric Holder et al., §

Defendants. j
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint seeking
declaratory and injunctive relief, and plaintiffs application to proceed in forma pauperis The
application will be granted and the complaint will be dismissed. See 28 U.S.C. § l9l5A
(requiring the Court to screen and dismiss a prisoner’s complaint upon a determination that it
fails to state a claim upon which relief may be granted).

Plaintiff is a prisoner incarcerated at the Federal Prison Camp in Forrest City, Arkansas.
He seeks to do in this "Federal Bivens Civil Suit" what he could not accomplish in his dismissed
mandamus action, i.e., to challenge the Attorney General’s refusal to reclassify marijuana under
his authority conferred by 21 U.S.C. § 81 l. See Young v. U.S. Attorney Gen., No. 12-1623
(UNA), 2013 WL 1934949 (D.D.C. May 9, 2013) (fmding jurisdiction wanting since, among
other reasons, 21 U.S.C. § 877 confers jurisdiction exclusively in the U.S. courts of appeal over
an aggrieved person’s claim arising from the Attomey General’s classification of controlled
substances). The reasons meriting dismissal of the earlier mandamus action applies equally to

this action for injunctive and declaratory relief.

Furthermore, to the extent that the complaint is brought under Bivens v. Sixt Unknown
Named Agerzts of Federal Bureau of Narcotics, 403 U.S. 388 (1971), it fails to state a claim since
plaintiff (1) sues Attorney General Holder in his official capacity as "Representative of All
Defendants," Compl. Caption, (2) has not identified any individual subject to liability in his
personal capacity, and (3) does not seek monetary damages. See Correcliorzal Servs. Corp. v.
Malesko, 534 U.S. 61, 66 (2001) (explaining that Bivens "recognized for the first time an implied
private action for damages against federal officers [in their personal capacity] alleged to have
violated a citizen's constitutional rights").

Finally, to the extent that plaintiff seeks to r present the interest of other individuals or
states, see Compl. at 1, 2, as a general rule applicable here, a pro se litigant can represent only
himself in federal court. See 28 U.S.C. § 1654; Georgiades v. Martz`rz-Trigona, 729 F.2d 831,
834 (D.C. Cir. 1984) (individual "not a member of the bar of any court . . . may appear pro se but
is not qualified to appear in [federal] court as counsel for others") (citation and footnote
omitted); U.S. ex rel. Rockefeller v. Westinghouse Elec. C0. 274 F. Supp. 2d 10, 15-18 (D.D.C.

2003) (examining cases). A separate Order of dismissal accompanies this Memorandum

B@»\

United States District Judge

Opinion.

Date: August  , 2013